DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 13 & 16 – 25 are allowable. Claims 7, 8, 11, 14, 15, 20 & 21 were previously withdrawn from consideration as a result of a restriction requirement,  requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 09/22/2020, is hereby withdrawn and Claims 7, 8, 11, 14, 15, 20 & 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0044637 Campbell et al. (‘Campbell hereafter),
U.S. 6,836,948 Pei-Chung Wang (‘Wang hereafter),
U.S. 2016/0332215 Blacket et al. (‘Blacket hereafter),
U.S. 4,528,436 Israel Stol (‘Stol hereafter),
U.S. 5,095,828 Holden et al. (‘Holden hereafter),
U.S. 2015/0144602 Draht et al. (‘Draht hereafter),
U.S. 2017/0021389 Haack et al. (‘Hack hereafter),
U.S. 2015/0266269 Haack et al. (‘Hack hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 13 & 16 - 25 are allowed.
Claims  7, 8, 11, 14, 15, 20 & 21 have been rejoined.
Claims 14 – 15 have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein the joining device includes an electrode and a joining punch that is movable along a joining axis,” “wherein the auxiliary joining element is driven by the joining punch of the joining device toward the first component along the joining axis,” and “the first component in the region of the joining area is heat-treated via a non-transferred electric arc toward the first component in such a way that a heat-affected zone is formed on the joining area of the first component.”
The closest prior art is as cited were ‘Campbell, ‘Wang, ‘Stol, ‘Holden, ‘Draht, & ‘Blacket.  Neither of these references provides a non-transferred electric arc/ plasma arc, a joining punch, for installing a self tapping/ rivet. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 13, 22 & 24 - 25 are also allowed because they are dependent on claim 1.  

Claim[s] 16 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:   “A method for joining at least one component to a second component without a pre-formed hole, and wherein the joining causes the auxiliary joining element to pass completely through both the first component and the second component such that a free distal end of the auxiliary joining element extends outward at the joining area from a side of the second component that is opposite the first component,” and “wherein the first component and the second component are completely jointed together without requiring access at the joining area to the side of the second component from which the free distal end of the auxiliary joining element extends outwardly.”
The closest prior art is as cited were ‘Campbell, ‘Wang, ‘Stol, ‘Holden, ‘Draht, & ‘Blacket.  Neither of these references provides a method of joining two components without a pre-formed hole, wherein the joining element passes completely through both the first and second component, and the joining element includes an electrode and a joining punch. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 17 - 21 are also allowed because they are dependent on claim 16.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
02/22/2022